DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26, and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27,2022.
Applicant’s election without traverse of claims 9-25, 27-34 and 39-42 in the reply filed on January 27, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-25, 27-34 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,765,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are equivalent or encompassed by the narrower issued claims.
Claims 9-25, 27-34 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,285,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are equivalent or encompassed by the narrower issued claims.
Claim 9-25, 27-34 and 39-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35,38-42 and 54-60  of copending Application No. 16/380,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are equivalent or encompassed by the narrower issued claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein a thickness of said central optical zone is less than a central thickness of a similarly powered IOL lacking said virtual aperture”. This claim does not specify any values for thickness and is comparing hypothetical thicknesses that have no term of degree.  Additionally, the word ‘similarly’ is unclear since it is unknown that term means here. Therefore, the limitations of this claim cannot be determined. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10,13,20-23,30, 39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US  2008/0269890).

Referring to claim 9, Simpson et al. discloses an intraocular lens(62) for providing an extended depth-of-field, said intraocular lens comprising: a central optical zone (66a) comprising at least one anterior optical surface (66); a first periphery region comprising a virtual aperture (66b, the virtual aperture, according to the applicant’s disclosure are optical rays which intersect the virtual aperture are widely scattered across the retina causing the light to be virtually prevented from reaching detectable levels on the retina.  Therefore, the structure of the prior art, interpreted broadly would only need to perform the function that an actual pin-hole aperture would provide.  As such, paragraph 82 of Simpson, portions 66b and 68 b, are considered the virtual apertures, which inhibit dysphotopsia e.g., by preventing the formation of a secondary image), said virtual aperture surrounding said central optical zone(Figs. 6A-6B), said virtual aperture comprising an anterior virtual aperture surface (66); and a second periphery region comprising a haptic (70) for positioning the intraocular lens within an eye(paragraph 82), wherein said haptic comprises an outermost region of said intraocular lanes (Figs. 6A-6B); wherein a first plurality of light rays incident on said anterior optical surface pass through said central optical zone to form an image on a retina(paragraph 82); and wherein a second plurality of light rays incident on said anterior virtual aperture surface are dispersed widely downstream from the intraocular lens towards and across said retina, such that said image comprises said extended depth-of-field and further wherein said virtual aperture reduces monochromatic and chromatic aberrations in said image.
With respect to the language “wherein a second plurality of light rays incident on said anterior virtual aperture surface are dispersed widely downstream from the intraocular lens towards and across said retina, such that said image comprises said extended depth-of-field and further wherein said virtual aperture reduces monochromatic and chromatic aberrations in said image”, the recitation specifies intended use of the virtual aperture.
The virtual aperture, according to the applicant’s disclosure are optical rays which intersect the virtual aperture are widely scattered across the retina causing the light to be virtually prevented from reaching detectable levels on the retina.  Therefore, the structure of the prior art, interpreted broadly would only need to perform the function that an actual pin-hole aperture would provide.  As such, paragraph 82 of Simpson, portions 66b and 68 b, are considered the virtual apertures, which inhibit dysphotopsia e.g., by preventing the formation of a secondary image. 
Referring to claim 10, Simpson et al. discloses wherein said first periphery region is connected to said central optical zone by a first transition region(see annotation of Fig. 6A below).
Referring to claim 13, Simpson et al. discloses wherein said second periphery region is connected to said first periphery region by a second transition region(see annotation of Fig. 6A below).
Referring to claim 20, Simpson et al. discloses wherein said central optical zone comprises a monofocal or bifocal or multifocal lens portion(paragraph 94).
Referring to claim 21, Simpson et al. discloses wherein said intraocular lens is for a phakic eye(the intraocular lens is structurally capable of being implanted into a phakic eye).
Referring to claim 22, Simpson et al. discloses wherein said intraocular lens is for an aphakic eye(the intraocular lens is structurally capable of being implanted into an aphakic eye).
Referring to claim 23, Simpson et al. discloses wherein a thickness of said central optical zone is less than a central thickness of a similarly powered IOL lacking said virtual aperture(see 112 rejection above, the thickness of the lens of Simpson is fully capable of having said central optical zone thickness be less than a central thickness of a similarly powered IOL lacking said virtual aperture). 
Referring to claim 30, Simpson et al. discloses wherein at least one of said anterior virtual aperture surface and a posterior virtual aperture surface comprises one or more of a conic, a polynomial, a rational spline, or a diffractive profile to widely disperse said second plurality of light rays downstream from the intraocular lens towards and across said retina(Fig. 6A, features 72 comprise a diffractive profile).
Referring to claim 39, Simpson et al. discloses wherein said central optical zone forms said image on a central portion of said retina(paragraph 94).
Referring to claim 41, Simpson et al. discloses wherein a diameter of said intraocular lens is 6 mm(paragraph 12 discloses the optic in the range of 4mm-9mm).

    PNG
    media_image1.png
    684
    562
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2008/0269890).

Referring to claim 31, the embodiment of Fig. 6 of Simpson et al. discloses the anterior virtual aperture surface comprises a diffractive profile. 
The embodiment of Fig. 6 lacks a detailed description of said posterior virtual aperture surface comprises one or more of a conic, a polynomial, a rational spline, or a diffractive profile to widely disperse said second plurality of light rays downstream from the intraocular lens towards and across said retina.
Simpson et al. discloses that other embodiments the posterior virtual aperture surface comprises one or more of a conic, a polynomial, a rational spline, or a diffractive profile to widely disperse said second plurality of light rays downstream from the intraocular lens towards and across said retina(paragraph 86).
It would have been obvious to a person of ordinary skill in the art to modify the embodiment of Fig. 6 to have a diffractive surface on the posterior virtual aperture surface  in order to direct the light rays entering the eye. 
Referring to claim 40, Simpson et al. discloses a lens wherein the diameter of said central optical zone is 3.5mm and width of said virtual aperture can range up to 1mm.  As noted above, Simpson et al. teaches that the diameter of said intraocular lens is 6 mm(paragraph 12 discloses the optic in the range of 4mm-9mm).
Simpson et al. lacks a detailed description of wherein a diameter of said central optical zone is 3 mm and a width of said virtual aperture is 1.5 mm.
However, it would have been obvious to a person of ordinary skill in the art to modify the diameter and the width of the virtual aperture to be 3.5mm and 1.5mm respectively since the lens itself ranges from 4-9mm and one skilled in the art would adjusting the central zone in accordance with the size of the lens itself and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US  2008/0269890) in view of Cumming et al. (US 2007/0198084).

Referring to claim 42, Simpson et al. lacks a detailed description of wherein a posterior surface of said haptic comprises a square edge to inhibit cell growth. 
Cumming et al. discloses an IOL in the same field of endeavor that comprises a square edge on the loops of the plate haptics to protect against cells migrating from the sides of the plate(paragraph 20).
It would have been obvious to a person of ordinary skill in the art to modify the posterior surface of the haptic of Simpson et al. to comprise a square edge as taught in Cumming et al. in order to prevent proliferation of lens epithelial cells. 

Allowable Subject Matter
Claims 11-12,14-19,24-25,27-29, and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 11, and 18 the prior art does not disclose or render obvious wherein said first transition region comprises a first anterior transition surface, and further wherein said first anterior transition surface comprises zero-order and first-order continuity with both the anterior optical surface and the anterior virtual aperture surface.
Claims 12, and 19 depend from claims 11 and 18.
With regards to claim 14, the prior art does not disclose or render obvious wherein said second transition region comprises a second anterior transition surface, and further wherein said second anterior transition surface comprises zero-order and first-order continuity with said anterior virtual aperture surface.
Claims 15-17 depend from claim 14. 
With regards to claims 24, the prior art does not disclose or render obvious wherein at least one of said anterior virtual aperture surface and a posterior virtual aperture surface comprises at least one of a high-power positive lens profile and a high-power negative lens profile.
Claim 25 depends from claim 24. 
With regards to claim 27, the prior art does not disclose or render obvious wherein at least one of said anterior virtual aperture surface and a posterior virtual aperture surface comprises a sequence of high-power positive and negative lens profiles.
Claims 28-29 depend from claim 27. 
Claim 32 depends from claim 24 or 27.
With regards to claim 33, the prior art does not disclose or render obvious wherein one of said anterior virtual aperture surface and a posterior virtual aperture surface comprises a smooth surface, and wherein the other of said anterior virtual aperture surface and said posterior virtual aperture surface comprises one or more high-power lens profiles.
Claim 34 depends from claim 33. 
With regards to claim 35 and 37, the prior art does not disclose or render obvious wherein at least one of said anterior virtual aperture surface and a posterior virtual aperture surface comprises one of a prism profile or a negative lens profile.
Claims 36 and 38 depend from claim 35 and 37 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774